Citation Nr: 1421497	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-08 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for colon cancer.  

3.  Entitlement to service connection for a heart disorder. 

4.  Entitlement to service connection for diabetes mellitus type II (diabetes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk

INTRODUCTION

The Veteran served on active duty from February 1956 to February 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the above claimed benefits.

The Veteran failed to appear for a hearing before the Board scheduled for October 2013.  Therefore, his request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2013). 

In March 2014, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

An application for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) was received in October 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for colon cancer, service connection for a heart disorder, and service connection for diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss did not have its clinical onset in service or for many years thereafter and is not otherwise related to active duty.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in April 2010 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with a VA examination and opinion in November 2012.  The Board finds that this medical opinion evidence is adequate as it is based on a full reading of the claims file, a physical examination and review of the Veteran's statements, and contains clear findings and a well-supported rationale.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2013), which provides that service connection for impaired hearing shall be established when hearing acuity meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A November 2012 VA audiology examination included audiogram results which demonstrated hearing loss under 38 C.F.R. § 3.385, as auditory thresholds were found to be greater than 40 decibels at 1000 Hertz in the left ear and at 2000, 3000, and 4000 Hertz bilaterally.  

The Veteran asserts that his bilateral hearing loss is related to noise exposure from jet engine noise during service.  His DD Form 214 reflects service in the United States Air Force as a machinist.  

The Veteran is competent to report these in-service incidents or exposures, and his report is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (2012); see Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  Moreover, the November 2012 VA examiner noted that there may be a high probability of noise exposure in-service given the Veteran's military occupational specialty (MOS).  Therefore, the Board finds his reports of these in-service exposures to be credible.  
 
However, service treatment records do not include any evidence of hearing loss.  The Veteran denied any trouble with his ears in a February 1960 report of medical history.  Moreover, the separation examination conducted at that time did not demonstrate hearing loss according to VA definition, as pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
5 (15)
X
5 (10)
LEFT
-5 (10)
-5 (5)
-10 (0)
X
0 (5)

Speech audiometry was not performed and a pure tone threshold was not obtained at 3000 Hertz.  The Board notes that prior to October 31, 1967, service audiometric test results were likely listed in ASA units rather than the ISO (ANSI) units of today.  Therefore, the Board has considered both ASA and ISO (in parentheses).  Nevertheless, at no time during service was the Veteran's hearing thresholds found to be even above 20 decibels.  

The first evidence of any hearing-related symptoms came in the form of the Veteran's claim for service connection, received in March 2010, over 50 years after discharge from service.  The next evidence came during May 2011 VA treatment where the Veteran requested an audiology consult due to decreased hearing acuity.  

Hearing loss for VA disability purposes was first demonstrated in a June 2011 audiology consultation.  During this consultation, while the Veteran reported the in-service exposure to jet engine noise, he also reported significant post-service occupational and recreational noise exposure.  This included 40 years of construction noise in the form of saws, jackhammers, nail guns, air compressors, generators, and demolition noise, with only the occasional use of hearing protection, as well as eight years of noise exposure without hearing protection during his work as a city building inspector.  He also reported post-service recreational noise exposure from motorboats.  The Veteran reported that he had not had a prior VA audiologic evaluation at that time.   

The November 2012 VA examiner, who reviewed the evidence of record and examined the Veteran stated that, although there may have been a high probability of noise exposure in the Veteran's service, the February 1960 separation examination found hearing to be within normal limits.  The examiner also noted the reported history of occupational and recreational noise exposure without hearing protection post-service and stated that this post-service noise exposure cannot be ruled out as a cause or contributing factor to his current hearing loss.  Therefore, the examiner concluded that the Veteran's hearing loss was less likely as not caused by his in-service noise exposure.  

The Board finds that the weight of the evidence is against a finding of service connection for bilateral hearing loss.  Service treatment records are negative for any complaints or treatment of hearing loss.  The February 1960 separation demonstrated that the ears were found to be normal and the Veteran denied ear trouble in a report of medical history.  

The only evidence of record supporting the finding of a nexus between current hearing loss and service are the statements of the Veteran, which were submitted in connection with his claim for benefits more than 50 years post-service and following decades of significant post-service noise exposure without hearing protection.  The Veteran has not claimed any treatment for hearing loss over his long post service period.  When asked to identify treatment providers or submit records of treatment over the years, the Veteran did not respond.  It seems likely that if hearing loss had persisted over this period, there would be some treatment or mention of the problem in clinical records.  The Board does not find the Veteran's statements asserting continuity of symptoms since service to be convincing.  

In addition, the Veteran lacks the necessary medical expertise to say that a hearing loss identified long after service is the result of in-service noise exposure as opposed to a post-service event or process.  The only competent evidence of record regarding a nexus between bilateral hearing loss and service is that of the November 2012 VA examiner, which is against the claim.  

Given the lack of competent and credible evidence linking the current bilateral hearing loss to service, the evidence is against a finding of a nexus between them.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Veteran contends that he incurred colon cancer, a heart disorder, and diabetes as a result of exposure to environmental toxins and radiation during service.  He specifically alleged that he was responsible for maintaining and cleaning up planes which had flown missions over Russian chemical and radiological weapons testing sites, while serving in Alaska.  Service personnel records demonstrate service in Alaska from March 1957 to May 1958.  

A request has not yet been made to attempt to verify the Veteran's exposure to such chemicals or radiation.  Therefore, such development, including a request to the Joint Service Records Research Center (JSRRC) and any other appropriate source, must be made.  

If any evidence is obtained which corroborates such exposures, the appropriate development, including a VA examination or development under 38 C.F.R. § 3.311 (2013) must be performed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should review the file and prepare a summary of the Veteran's claimed exposures, described above.  This summary, together with a copy of the Veteran's DD 214, a copy of this remand, and all associated documents, should be sent to JSRRC, the Defense Threat Reduction Agency, and/or any other appropriate source.  The agency(ies) should be asked to provide any information that might corroborate the alleged exposures.  

2.  If corroborating evidence of any type of exposure is obtained, the appropriate follow-up development must be completed, to include a VA examination and/or development under 38 C.F.R. § 3.311.  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


